Exhibit 10.2

 

SETTLEMENT AND RETENTION AGREEMENT

 

THIS SETTLEMENT AND RETENTION AGREEMENT (this “Agreement”) is entered into and
made effective for all purposes as of February 28, 2005 (the “Effective Date”)
by and between CERBCO, Inc., a Delaware corporation (the “Company”), and Robert
W. Erikson (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to a Supplemental Executive
Retirement Income Agreement, which was entered into effective as of January 1,
1994, and which was subsequently amended effective as of July 1, 1997 and as of
June 11, 1999 (the “SERP”); and

 

WHEREAS, the Board of Directors of the Company (the “Board”) and the Executive
have agreed to terminate the SERP effective as of February 28, 2005, and in
connection with such termination to amend the SERP to provide the Executive with
a lump sum payment that is actuarially equivalent to the benefit that the
Executive has earned under the SERP as of February 28, 2005, which benefit is
payable pursuant to the terms of the SERP in the form of a monthly single life
annuity, with 180 monthly payments certain; and

 

WHEREAS, the Board and the Executive have agreed that the annual amount that the
Executive is entitled to receive under the SERP as of February 28, 2005 is One
Hundred Ten Thousand Eight Hundred Ninety Dollars ($110,890) (the “SERP Annuity
Payment”); and

 

WHEREAS, the Board and the Executive have agreed that the Company shall make a
payment to the Executive, based upon assumptions set forth herein, which are
mutually agreeable to the Board and the Executive, to provide compensation to
the Executive for the anticipated economic impact of the loss of tax deferral
resulting from the payment of the Executive’s SERP benefit in the form of a lump
sum payment as opposed to monthly annuity payments; and

 

WHEREAS, INEI Corporation, a Delaware corporation (“INEI”), is a subsidiary of
the Company; and

 

WHEREAS, INEI has sold substantially all of its operating assets and
substantially all of its material real property and has dissolved and is in the
process of winding up its affairs; and

 

WHEREAS, the stock of INEI owned by the Company represents a significant portion
of the assets of the Company; and

 

WHEREAS, the Executive played a key role in effectuating the sale of INEI’s
assets, for which the Board has determined the Executive should receive
compensation; and

 

WHEREAS, the Board has approved a plan of complete dissolution and liquidation
of the Company in connection with the receipt of the proceeds of the dissolution
of INEI; and



--------------------------------------------------------------------------------

WHEREAS, in the event that the stockholders of the Company approve the
dissolution of the Company, the Board desires to provide compensation to the
Executive in order to obtain the Executive’s commitment to provide services in
connection with the liquidation of the Company and its final winding-up; and

 

WHEREAS, the Board and the Executive desire to enter into a written agreement
which sets forth their agreements and understandings.

 

NOW THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the undersigned parties, intending to be legally bound,
agree as follows:

 

1. Recitals. The foregoing recitals are incorporated herein and made a
substantive part of this Agreement.

 

2. Term. The term of this Agreement shall commence as of the Effective Date and
shall continue through the date that is three (3) years following the effective
date of the Company’s dissolution or, if earlier, through the date that the
Board authorizes a final liquidating distribution to the Company’s stockholders
or to a liquidating trust (the “Term”).

 

3. Termination of the SERP.

 

A. The Company and the Executive hereby agree that the SERP shall be, and hereby
is, terminated effective as of February 28, 2005 and that a lump sum amount
shall be calculated (the “SERP Payment”) and, subject to Section 9A hereof, paid
by the Company to the Executive in accordance with the Amendment to the SERP, a
copy of which is attached hereto as Exhibit A and made a part hereof, no later
than 90 days after February 28, 2005.

 

B. The Company and the Executive agree that subject to Section 9A hereof, on the
same date that the SERP Payment is made to the Executive, the Company shall pay
the Executive a lump sum amount (the “Make-Up Payment”) equal to the amount by
which the aggregate of the SERP Annuity Payments, accumulated with interest to
age 84, exceed the SERP Payment, accumulated with interest to age 84, calculated
on the basis of the following assumptions:

 

(i) As provided in the SERP, that the SERP Annuity Payments would begin at age
62, and that the payments would be paid over 22 years, which is the life
expectancy of a person who attains age 62; and

 

(ii) That the SERP Payment and each SERP Annuity Payment (as well as all future
income with respect to the SERP Payment and all future income with respect to
each SERP Annuity Payment) would be taxed at a combined Federal, state and local
tax rate of 40%; and

 

- 2 -



--------------------------------------------------------------------------------

(iii) That the SERP Payment and each SERP Annuity Payment would earn annually
compound interest at the same rate of interest that is used to discount the
Executive’s SERP benefit to a lump sum amount pursuant to the Amendment to the
SERP.

 

C. The Executive acknowledges and agrees that the calculations performed by
Milliman, Inc. (copies of which the Executive acknowledges he was provided on or
about February 14, 2005), accurately reflect the calculation of a SERP Payment
in the amount of One Million Two Hundred Six Thousand One Hundred Seventy-Three
Dollars ($1,206,173) and a Make-Up Payment in the amount of One Hundred
Seventy-Eight Thousand Eight Hundred Four Dollars ($178,804), in accordance with
Section 3A and Section 3B hereof, if such SERP Payment and Make-Up Payment were
determined as of December 31, 2004.

 

D. The Company and the Executive agree that in full satisfaction of the
Executive’s right to receive reimbursement for legal fees and expenses pursuant
to the SERP, subject to Section 9A hereof, on the same date that the SERP
Payment is made to the Executive, the Company shall pay the Executive $6,375.39
(the “Attorneys Fee Payment”).

 

4. INEI Success Bonus; Retention Incentives.

 

A. For and in consideration of the Executive’s efforts in effectuating the sale
of substantially all of INEI’s operating assets and all of INEI’s material real
property, subject to Section 9A hereof, on the same date that the SERP Payment
is made to the Executive, the Company shall pay the Executive One Hundred
Thousand Dollars ($100,000) (the “INEI Success Bonus”).

 

B. In the event that the stockholders of the Company approve the dissolution of
the Company, as full and complete compensation for the Executive’s commitment to
remain in the employ of the Company and to perform the duties set forth in
Section 4D hereof, but subject to Section 8B and Section 9B hereof, and except
as provided in Section 5 hereof, the Executive shall be entitled to the
following:

 

(i) The Company shall pay the Executive a bonus of Fifty Thousand Dollars
($50,000) (the “Stay Bonus”), in a lump sum, eight (8) days after the Executive
executes the Release of Employment Claims within the time period provided for
under Section 9B(i) hereof without revocation; and

 

(ii) The Company shall pay the Executive a severance payment of Two Hundred
Twelve Thousand Dollars ($212,000) (the “Severance Payment”), in a lump sum, on
the date that the Company makes the initial liquidating distribution to the
Company’s stockholders.

 

C. The Company and the Executive agree that, effective as of February 28, 2005,
the Executive shall not be entitled to any other salary or other compensation
from the Company, except as provided under this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

D. The Executive hereby agrees that in the event that the stockholders of the
Company approve the dissolution of the Company, the Executive’s principal duties
during the Term of this Agreement shall be to take any and all actions as are
needed to complete the orderly liquidation and winding up of the Company,
including without limitation, all actions needed to evaluate and resolve any and
all claims made against the Company, including any claims made by or with
respect to any of the Company’s assets or obligations, or with respect to any of
its employees or agents, and to see to the sale of all of the Company’s
remaining assets.

 

5. Termination of this Agreement. This Agreement may be terminated prior to the
end of the Term (which earlier termination date is referred to under this
Agreement as the “Termination Date”) as follows:

 

A. Either the Board or the Executive may terminate this Agreement at any time
upon written notice to the other; provided, that if the Board terminates this
Agreement for Cause, the notice to the Executive shall specify the grounds
constituting Cause.

 

B. This Agreement shall automatically terminate upon the death of the Executive.

 

C. At the election of the Board, this Agreement may be terminated upon the Total
Disability of the Executive, by written notice to the Executive.

 

D. In the event that the Board terminates this Agreement for Cause, or in the
event that the Executive terminates this Agreement, the Executive shall not be
entitled to the Stay Bonus or the Severance Payment.

 

E. In the event that the Board terminates this Agreement without Cause, subject
to the execution by the Executive of the Release of Employment Claims within the
time period provided for under Section 9B(ii) hereof without revocation, and
subject to Section 8B hereof, the Executive shall be paid the Stay Bonus and the
Severance Payment.

 

F. In the event that this Agreement is terminated as a result of the death or
Total Disability of the Executive:

 

(i) The Executive shall not be entitled to the Stay Bonus; but

 

(ii) Subject to the execution by the Executive of the Release of Employment
Claims within the time period provided for under Section 9B(ii) hereof without
revocation, and subject to Section 8B hereof, the Executive shall be paid the
Severance Payment eight (8) days after he executes the Release of Employment
Claims without revocation; provided, that in the event of the death of the
Executive, the Severance Payment shall be paid to the Executive’s estate eight
(8) days after the executor of his estate executes a Release of Employment
Claims in substantially the same form as the Release of Employment Claims
attached hereto as Exhibit C, without revocation, within the time period
provided for under Section 9B(ii) hereof or sixty (60) calendar days after the
death of the Executive, whichever is longer.

 

- 4 -



--------------------------------------------------------------------------------

G. The Board and the Executive agree that the termination of this Agreement
pursuant to this Section 5 shall in no event, in and of itself, provide a basis
for denying the Executive the SERP Payment, the Make-Up Payment, the Attorneys
Fee Payment or the INEI Success Bonus.

 

6. Definition of Cause. For purposes of this Agreement, “Cause” shall mean: (i)
the Executive’s conviction of, or the entering of a plea of guilty or nolo
contendere by the Executive to, any felony or any crime involving moral
turpitude; (ii) dishonesty or other willful misconduct on the part of the
Executive that is materially harmful to the Company or any subsidiary of the
Company; (iii) the failure of the Executive, within ten (10) days after receipt
by the Executive of written notice from the Board, to comply with lawful and
reasonable instructions of the Board; or (iv) the failure of the Executive to
perform the duties specified in Section 4D hereof in any material respect, other
than as a result of illness or other disability, following written notice
thereof from the Board and ten (10) days’ opportunity to cure such failure.

 

7. Definition of Total Disability. For purposes hereof, “Total Disability” shall
mean the inability of the Executive to perform the duties set forth in Section
4D hereof by reason of any physical or mental impairment, as determined by a
physician or other appropriate medical evidence acceptable to the Board, which
continues for sixty (60) substantially consecutive days. The Executive agrees to
submit to reasonable examination and/or provide other satisfactory proof of
disability as the Board may request.

 

8. Nonsolicitation and Noncompetition.

 

A. The Executive covenants and agrees that through the date that is three (3)
years following the effective date of the Company’s dissolution, the Executive
shall not, directly or indirectly:

 

(i) Perform services which are, or own any interest in any entity whose business
is, competitive with any business historically conducted by any of the Company’s
subsidiaries, except that the foregoing shall not preclude the Executive from
owning less than a 5% interest, taking into account interests owned by members
of the Executive’s family, in a company whose shares are publicly traded;

 

(ii) Divert or seek to divert any business or business opportunity from the
Company or any subsidiary of the Company; or

 

(iii) Solicit or encourage any employee of the Company or any subsidiary of the
Company to cease being an employee of the Company or any subsidiary of the
Company.

 

B. In the event that the Executive breaches any of his material covenants and
agreements under Section 8A hereof, and after notice fails to cure any such
breach within five (5) business days, then in addition to, and not in lieu of,
any and all other remedies that may be available to the Company with respect to
such breach, the Executive shall not be entitled to the Stay Bonus or the
Severance Payment.

 

- 5 -



--------------------------------------------------------------------------------

C. The Executive has carefully read the provisions of this Section 8 and (i)
understands and acknowledges that such provisions are a material inducement on
the part of the Company to pay the Stay Bonus and the Severance Payment, and
(ii) agrees that the restrictions set forth in this Section 8 are reasonable and
reasonably required for the protection of the Company and its stockholders.

 

D. The provisions of this Section 8 shall survive the expiration of the Term of
this Agreement or its earlier termination.

 

9. Releases.

 

A. Release of SERP Claims. The Executive agrees that as a condition of receiving
the SERP Payment, the Make-Up Payment, the Attorneys Fee Payment and the INEI
Success Bonus, the Executive shall be required to execute and deliver, without
revocation, the Release of SERP Claims, attached hereto as Exhibit B and made a
part hereof.

 

B. Release of Employment Claims.

 

(i) The Executive agrees that as a condition of receiving the Stay Bonus
pursuant to Section 4B(i) hereof, no later than ten (10) days after the last day
of the Term of this Agreement, he shall execute the Release of Employment
Claims, attached hereto as Exhibit C and made a part hereof.

 

(ii) The Executive agrees that as a condition of receiving the Stay Bonus or
receiving the Severance Payment, pursuant to Section 5E hereof or Section 5F(ii)
hereof, no later than ten (10) days after the Termination Date, the Executive
(or, in the event of the death of the Executive, the executor of the Executive’s
estate) shall execute the Release of Employment Claims, attached hereto as
Exhibit C and made a part hereof.

 

10. Obligations To Be Unsecured. The Company and the Executive understand and
agree that the Company’s obligations under this Agreement shall not be secured
in any manner and that the Executive’s rights hereunder shall be treated in the
same manner as the rights of any other unsecured creditor of the Company.
Accordingly, the Company shall not be required to reserve or otherwise set
aside, physically or legally, any funds for the payment of its obligations
hereunder. Neither the Executive, nor any other person shall be deemed to have
any property interest, legal or equitable, in any specific asset of the Company
as a result of entering into this Agreement and, to the extent that any person
acquires any rights to receive payment under the provisions of this Agreement,
such rights shall be no greater than, nor shall they have any preference or
priority over, the rights of any unsecured creditor of the Company.

 

11. Non-Alienation Provision. Neither the Executive nor any other person or
persons who may become entitled to payment of any amount under this Agreement
shall have any right to anticipate, commute, pledge, encumber, alienate, sell,
transfer, assign or otherwise dispose of

 

- 6 -



--------------------------------------------------------------------------------

the right to receive payments hereunder, all of which payments and the rights
thereto are expressly hereby declared to be non-assignable and not subject to
the debts, contracts, liabilities, engagements or torts of the Executive or such
persons.

 

12. Withholding of Taxes. The Company shall have the right to withhold from all
amounts payable pursuant to this Agreement any Federal, state, local or other
taxes of any kind required by law to be withheld.

 

13. Right of Set-Off. By execution of this Agreement, the Executive consents to
a deduction from any amounts the Company may owe the Executive pursuant to this
Agreement, any and all amounts owed by the Executive to the Company at the time
that payment from the Company to the Executive is due.

 

14. No Employment Rights. This Agreement shall not constitute an agreement of
employment and does not give the Executive the right to continue in the employ
of the Company or otherwise interfere with the right of the Company to terminate
the employment of the Executive at any time.

 

15. Delegation to Special Committee. The Board may delegate, to a Special
Committee of the Board comprised of disinterested Directors, the authority to
take any action or make any decision that may be taken or made by the Board
under this Agreement.

 

16. Amendments. This Agreement shall not be amended, modified or terminated
otherwise than by a written agreement executed by the parties hereto or their
respective successors, assigns and legal representatives.

 

17. Notice. All notices and other communications hereunder shall be in writing
and shall either be hand delivered, with receipt therefor, or sent by Federal
Express or other nationally recognized courier, or by certified or registered
mail, postage prepaid, return receipt requested, to the Executive at his most
recent address shown on the Company’s records and to the Executive’s counsel,
and to the Company or the Board, at the Company’s principal office. A notice
that is sent by Federal Express or other nationally recognized courier or that
is sent by certified or registered mail will be deemed given on the earlier of
the date the notice is received by the addressee or five (5) business days after
the date the notice is delivered to the designated address. Either party may
change the address to which notices or other communications are to be delivered
to them hereunder by giving written notice to the other party as provided in
this paragraph.

 

18. Headings. Section headings and numbers have been inserted for convenience of
reference only and in no way define or limit the scope or content of this
Agreement or in any way affect the interpretation of its provisions.

 

19. Entire Agreement. This Agreement contains all of the terms and conditions
agreed upon by the parties with respect to the subject matter hereof and
supersedes all prior agreements, arrangements and communications between the
parties concerning such subject matter whether oral or written.

 

- 7 -



--------------------------------------------------------------------------------

20. Applicable Law; Prevailing Party.

 

A. This Agreement, other than Exhibit A, shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.

 

B. The prevailing party in any legal action arising out of this Agreement shall
be entitled to recover from the other party his (or its) court costs and
reasonable attorneys’ fees and expenses incurred in connection with the
prosecution and/or defense of such action.

 

21. Severability. The provisions of this Agreement shall be deemed severable,
and the invalidity of any portion hereof shall not affect the validity of the
remainder thereof.

 

22. Binding Agreement. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto, and their respective heirs, legatees,
beneficiaries, personal representatives and other legal representatives,
successors and assigns.

 

ATTEST:   CERBCO, INC., a Delaware corporation

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

    Print Name:  

 

--------------------------------------------------------------------------------

[Corporate Seal]             Print Title:  

 

--------------------------------------------------------------------------------

WITNESS:   EXECUTIVE

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

(SEAL)

    Robert W. Erikson    

 

- 8 -



--------------------------------------------------------------------------------

EXHIBIT A

 

AMENDMENT

TO

SUPPLEMENTAL EXECUTIVE

RETIREMENT INCOME AGREEMENT

 

THIS AMENDMENT TO SUPPLEMENTAL EXECUTIVE RETIREMENT INCOME AGREEMENT (this
“Amendment”) is adopted and is made effective for all purposes as of the 28th
day of February, 2005.

 

RECITALS

 

A. CERBCO, Inc., a Delaware corporation (“CERBCO”), entered into a Supplemental
Executive Retirement Income Agreement with Robert W. Erikson, effective as of
January 1, 1994, as subsequently amended effective as of July 1, 1997 and as of
June 11, 1999 (the “Agreement”).

 

B. Paragraph 5 of the Agreement provides that the Board of Directors of CERBCO
may amend or terminate the Agreement at any time.

 

C. Pursuant to resolutions adopted at a special meeting of the Board of
Directors of CERBCO on August 27, 2003, a special committee of the Board of
Directors of CERBCO (the “Special Committee”) was established and was granted
the authority, among other things, to approve certain agreements in connection
with the dissolution of CERBCO that require the review and approval of
disinterested directors.

 

D. Pursuant to such authority granted to the Special Committee on August 27,
2003, the Special Committee recommended to the Board of Directors of CERBCO that
the Agreement be terminated, effective as of February 28, 2005, and that this
Amendment be adopted.

 

E. Pursuant to resolutions adopted at a meeting of the Board of Directors of
CERBCO on February 28, 2005, the Board of Directors of CERBCO accepted the
recommendation of the Special Committee and authorized the termination of the
Plan, effective as of February 28, 2005, and the adoption of this Amendment.

 

AMENDMENT

 

The Agreement is hereby amended in accordance with the following paragraphs:

 

1. Paragraph 1 of the Agreement is deleted in its entirety and the following is
substituted in lieu thereof:



--------------------------------------------------------------------------------

“1. Retirement Benefit.

 

A. No later than ninety (90) days after the Benefit Calculation Date, in full
and complete satisfaction of all amounts to which the Executive is entitled
under this Agreement, CERBCO shall pay to the Executive the Actuarial Equivalent
of the Executive’s Supplemental Benefit.

 

B. For purposes of this Agreement, the following terms shall have the following
meanings:

 

(i) The Executive’s “Supplemental Benefit” shall mean an amount payable in the
form of a Term Certain Annuity equal to 50% of the Executive’s Final Monthly
Salary, multiplied by a fraction (not to exceed 1)

 

(a) the numerator of which is the Executive’s completed years (and any
fractional year) of employment by CERBCO after 1992 and through the Benefit
Calculation Date, and

 

(b) the denominator of which is the total number of years (and any fractional
year) of employment by CERBCO after 1992 that the Executive would have completed
if he had continued in employment to his Normal Retirement Date.

 

(ii) “Benefit Calculation Date” shall mean the earlier of the Executive’s
Termination Date or February 28, 2005.

 

(iii) “Term Certain Annuity” shall mean a monthly payment that is scheduled to
begin on the later of the Executive’s 62nd birthday or March 1, 2005, and which
would continue for each calendar month thereafter until the Executive’s date of
death but which would in no event result in less than one hundred eighty (180)
monthly payments.

 

(iv) “Actuarial Equivalent” shall mean a lump-sum payment which is equal in
value to the Supplemental Benefit, where equivalent value is determined as of
the Benefit Calculation Date, on the basis of the Discount Rate and the
Mortality Factor.

 

(v) “Discount Rate” shall mean the arithmetic average of the index figures,
determined as of the Benefit Calculation Date, of (a) Moody’s Aa 30-year
corporate bonds and (b) Merrill high quality corporate bonds for 10 years or
longer.

 

(vi) “Mortality Factor” shall mean the Executive’s life expectancy, without
regard to individual factors, as determined under the RP-2000 Healthy Male
Annuitant Mortality Table, projected to the year of termination of service using
scale AA, as published by the Society of Actuaries.”

 

- 2 -



--------------------------------------------------------------------------------

2. Paragraph 2 of the Agreement is deleted in its entirety and the following is
substituted in lieu thereof:

 

“2. Death Benefit. In the event of the death of the Executive prior to the
payment of the Actuarial Equivalent of the Executive’s Supplemental Benefit,
CERBCO shall pay such Actuarial Equivalent of the Executive’s Supplemental
Benefit to the Executive’s Beneficiary, no later than ninety (90) days after the
Benefit Calculation Date.”

 

OTHER PROVISIONS

 

1. The calculation of the Actuarial Equivalent of the Executive’s Supplemental
Benefit shall be made by Milliman USA or by such other firm possessing actuarial
expertise as the Special Committee may select, and subject to any claims or
rights of appeal on the part of the Executive and the Executive’s Beneficiary,
such calculation shall be binding on all parties.

 

2. Except as modified by this Amendment, all terms and conditions of the
Agreement are hereby ratified and confirmed in all respects.

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT B

 

RELEASE OF SERP CLAIMS

 

For and in consideration of the SERP Payment, the Make-Up Payment, the Attorneys
Fee Payment and the INEI Success Bonus, as such terms are defined in the
Settlement and Retention Agreement, entered into effective as of February 28,
2005 between Robert W. Erikson (the “Executive”) and CERBCO, Inc. (the
“Company”), of which this Release of SERP Claims (this “Release”) has been made
a part, and for other good and sufficient consideration, receipt of which is
hereby acknowledged, the Executive, on behalf of himself and his agents, heirs,
executors, administrators, successors and assigns, hereby releases and forever
discharges the Company, and any and all of the affiliates, stockholders,
officers, directors, employees, agents, counsel, and successors and assigns of
the Company (including, without limiting the generality of the foregoing, the
Special Committee of the Board of Directors of the Company appointed pursuant to
resolutions adopted by the Board of Directors of the Company at a special
meeting of the Board of Directors on August 27, 2003, and the Special
Committee’s counsel and advisors), from and against any and all actions, causes
of action, claims, suits, debts, damages, judgments, and demands whatsoever,
whether matured or unmatured, whether at law or in equity, and whether now known
or unknown, that Executive now has or may have had, at any time prior to and
including the date of this Release, arising out of or relating to the
Supplemental Executive Retirement Income Agreement, to which the Executive and
the Company are parties, and which was entered into effective as of January 1,
1994, and which was subsequently amended effective as of July 1, 1997 and as of
June 11, 1999.

 

Notwithstanding any other provision of this Release to the contrary or
potentially interpretable to the contrary, it is expressly agreed and understood
that (i) the Executive is not releasing hereunder any rights or potential claims
for indemnification or advancement as otherwise available to the Executive as an
officer, director, agent or in any other capacity, and (ii) the Executive is not
releasing any rights or claims that the Executive may have solely in his
capacity as a stockholder of the Company.

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date   Robert W. Erikson



--------------------------------------------------------------------------------

EXHIBIT C

 

RELEASE OF EMPLOYMENT CLAIMS

 

THIS RELEASE OF EMPLOYMENT CLAIMS (this “Release”) is being executed by Robert
W. Erikson (the “Executive”), for and in consideration of the amounts payable
under the Settlement and Retention Agreement entered into effective as of
February 28, 2005 (the “Agreement”) between him and CERBCO, Inc. (the
“Company”), of which this Release has been made a part, and for other good and
sufficient consideration, receipt of which is hereby acknowledged. The Executive
agrees as follows:

 

The Executive, on behalf of himself and his agents, heirs, executors,
administrators, successors and assigns, hereby releases and forever discharges
the Company, and any and all of the affiliates, stockholders, officers,
directors, employees, agents, counsel, and successors and assigns of the
Company, from and against any and all actions, causes of action, claims, suits,
debts, damages, judgments, and demands whatsoever, which he now has or may have
had against any one or more of them for any reason whatsoever, in law or in
equity, under federal, state or other law, whether the same be upon statutory
claim, contract, tort or other basis, arising from or relating to his employment
with the Company, or the termination of his employment from the Company,
including without limitation any and all claims relating to any Company
employment contract or any stock option plan or agreement, any employment
statute or regulation, or any employment discrimination law, including but not
limited to the Age Discrimination in Employment Act of 1967, as amended, Title
VII of the Civil Rights Act of 1964, as amended, the Americans with Disabilities
Act of 1990, as amended, the Civil Rights Act of 1866, the Equal Pay Act of
1963, as amended, all state and local laws, regulations and ordinances
prohibiting discrimination in employment, and other laws and regulations
relating to employment, including but not limited to the Employee Retirement
Income Security Act of 1974, as amended. The Executive agrees, without limiting
the generality of the above release, not to file any claim or lawsuit seeking
damages or other relief and asserting any claims that are lawfully released in
this Paragraph. The Executive further hereby irrevocably and unconditionally
waives any and all rights to recover any relief and damages concerning the
claims that are lawfully released in this Paragraph. The Executive represents
and warrants that he has not previously filed or joined in any such claims
against the Company or any of its affiliates or subsidiaries, and that he has
not given or sold any portion of any claims released herein to anyone else, and
that he will indemnify and hold harmless the persons and entities released
herein from all liabilities, claims, demands, costs, expenses and/or attorneys’
fees incurred as a result of any such assignment or transfer.

 

The Executive agrees and understands that he is specifically releasing all
claims under the Age Discrimination in Employment Act, as amended, 29 U.S.C. §
621 et seq. The Executive acknowledges that he has read and understands the
foregoing Release and executes it voluntarily and without coercion. He further
acknowledges that he is being advised herein in writing to consult with an
attorney prior to executing this Release, and that he has had more than
twenty-one (21) days within which to consider this Release. The Executive
understands that he has seven days following his execution of this Release to
revoke it in writing, and that this Release is



--------------------------------------------------------------------------------

not effective or enforceable until after this seven-day period. For such
revocation to be effective, notice must be received by the Board, at the
principal office of the Company, no later than 11:59 p.m. on the seventh
calendar day after the date on which the Executive has signed this Release. The
Executive expressly agrees that, in the event he revokes this Release, the
Company shall not be obligated to pay him the Stay Bonus or the Severance Pay,
as such terms are defined in Section 4 of the Agreement.

 

Notwithstanding any other provision of this Release to the contrary or
potentially interpretable to the contrary, it is expressly agreed and understood
that (i) the Executive is not releasing hereunder any rights or potential claims
for indemnification or advancement as otherwise available to the Executive as an
officer, director, agent or in any other capacity, and (ii) the Executive is not
releasing any rights or claims that the Executive may have solely in his
capacity as a stockholder of the Company.

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date   Robert W. Erikson

 

- 2 -